IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-50624
                        USDC No. EP-94-CV-191



DANIEL IFY IWEGBU,

                                          Plaintiff-Appellant,


versus

UNITED STATES BORDER PATROL, Et al;

                                          Defendants,

JANET RENO,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                          January 14, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Daniel Ify Iwegbu, federal prisoner #22600-077, appeals from

the district court’s grant of summary judgment to the defendants

and the dismissal of his remaining claim in his civil rights

suit.    He has filed a motion for leave to proceed in forma

pauperis (IFP) on appeal.   The motion for leave to appeal IFP is


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50624
                              - 2 -

GRANTED.

     The clerk’s office is directed to collect an initial partial

filing fee of $10.14 from Iwegbu.     See 28 U.S.C. § 1915(b).

After payment of the $10.14, Iwegbu shall be required to make

monthly payments of twenty percent of the preceding month’s

income credited to his account.     See id.   The agency having

custody of Iwegbu is directed to forward payments from his

prisoner account to the clerk of the district court each time the

amount in his account exceeds $10 until the filing fee is paid.

See id.

     We have reviewed the issues raised by Iwegbu in light of the

appellate record and conclude that they are without arguable

merit and are thus frivolous.   Because Iwegbu presents no

nonfrivolous issue on appeal, the appeal is DISMISSED.     5th Cir.

R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.